Carr, J.
(after stating the circumstances of the case, and quoting the words of the statute,) said—The case seems to me to lie in very narrow compass. There is no doubt in point of fact, that the deed for the benefit of Inslceep and Pierce was first executed. But it is contended that the transaction being one, all the deeds executed, one after another, as nearly as possible at the same time, the parties present, and witnessing each other’s deeds ; we must conclude, that the understanding was that the money arising from the land, should be shared equally among them, in proportion to their debts. It is certain, there was no such agreement made, nor any such understanding expressed by any of the parties ; nor was there any concealment or shadow of fraud; all was done openly. It is certain too, that it was the opinion of all parties, that the land would sell for more than would pay all the debts; and hence it would be deemed of little moment who was first paid, and probably none of them thought about it. It is clear to me, that the deed to Inslceep and Pierce has the legal preference; and I cannot perceive any ground, on which equity can take this legal advantage from them. I think the decree must be affirmed.
The other judges concurred. Decree affirmed.